IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                               Docket Nos. 42211, 42212 & 42423

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 544
                                                )
       Plaintiff-Respondent,                    )   Filed: July 9, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ROBERT ALEXANDER LAWRENCE,                      )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgments of conviction and aggregate sentence of a unified term of thirty-five
       years, with a minimum period of confinement of eight years, for robbery, second
       degree kidnapping, three counts of burglary, and grand theft by possession of
       stolen property, affirmed; orders denying I.C.R. 35 motions for reduction of
       sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In these consolidated cases, Robert Alexander Lawrence pled guilty to robbery, I.C.
§§ 18-6501, 18-6503, and 18-112A; second degree kidnapping, I.C. §§ 18-4501 and 18-4504;
three counts of burglary, I.C. § 18-1401; and grand theft by possession of stolen property, I.C. §
18-2403(4) and 18-2407(1)(b)(6). In exchange for his guilty pleas, the state agreed not to file
additional charges. The district court sentenced Lawrence to concurrent unified terms of thirty-


                                                1
five years, with a minimum period of confinement of eight years, for robbery; twenty-five years,
with a minimum period of confinement of eight years, for second degree kidnapping; and ten
years, with minimum periods of confinement, for each count of burglary and grand theft by
possession of stolen property. Lawrence filed I.C.R 35 motions for reduction of his sentences,
which the district court denied. Lawrence appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Lawrence’s Rule 35 motions.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Lawrence’s judgments of conviction and sentences, and the district court’s
orders denying Lawrence’s Rule 35 motions, are affirmed.




                                                     2